Patterson, J.:
• The determination of the question arising upon this appeal depends upon the proper construction to be given to that clause in the lease which provides as follows-: “ It is further understood and agreed that the party of the second part (the lessee) has the privilege of canceling this lease, without damages, at aiid from the first day of September, 1895, by giving thirty days’ written notice to the party of the first part.” The meaning of this clause seems to be entirely clear and unmistakable. All the terms and conditions upon which the property was rented by the plaintiff’s assignor to the defendant are contained in the lease, and construction can be given to every clause of that instrument without resort being had to extraneous evidence. The words “ at and from ” simply fix a point of time at which and from which the lease may be terminated, and it may be thus terminated, upon the lessee giving thirty days’ written notice to. the lessor. The evidence is distinct that the premises were not surrendered until October. 1, 1895; the notice was not given until August 21, 1895, and, therefore, the condition of the lease upon which the defendant was entitled to surrender the premises and cease to be liable for the rent was not complied with.
The judgment should be reversed and a new trial ordered, with costs to abide the event.
Van Brunt, P. J., Williams and Ingraham, JJ., concurred.